VANCLIEF, C.
On February 11, 1888, a written agreement was executed between the plaintiff and defendants, whereby the defendants, among other things, agreed to convey to plaintiff, on or before March 15, 1888, a clear title to “the Andrew Sweetser ranch in Solano county, Cal., said *532ranch being situated about one mile northwest of Cordelia, said ranch consisting of about eight hundred and twenty (820) acres, the same being the ranch on which the said Andrew Sweetser now resides.” On February 28, 1888, the defendant Andrew I. Sweetser conveyed and delivered to plaintiff the ranch in Solano county on which he resided, consisting of 810 acres, and known as the “Andrew Sweetser Ranch. After residing upon that ranch about a year, the plaintiff claimed to discover, for the first time, that Sweetser had not conveyed to Mm all the land described in the agreement, but had intentionally omitted an adjoining tract of sixty-nine acres, which, he claims, was a part of the Andrew Sweetser ranch, at the dates of the agreement and the deed of conveyance. The object of this action is to enforce specific complete performance of the agreement on the part of the defendants by a decree of the court requiring Sweetser to convey to plaintiff the adjoining tract of sixty-nine acres. The trial was by the court and judgment passed for the defendants. Plaintiff appeals from the judgment and from an order denying his motion for a new trial.
The principal ground upon which appellant asks a reversal of the judgment is that the evidence was insufficient to justify the findings of fact. Upon a careful reading of the evidence, which occupies seventy-three pages of the transcript, I think it so plainly and satisfactorily sufficient that no detailed statement of it here is necessary. Plaintiff’s testimony shows that he examined the ranch, with the view of purchasing it, before the agreement was executed, when the boundaries thereof, as described in the deed, were shown him by Sweetser; and that the only reason he had for claiming the additional sixty-nine acres was that, upon examination of the county records, about a year after the execution of the deed, he discovered that the record title of the sixty-nine acres stood in the name of Andrew Sweetser, and hence he inferred that it must have been a part of the Andrew Sweetser ranch, named in the agreement, although it had not been pointed out to him as such by Sweetser before the execution of that agreement; and he admits that the deed executed to him by Sweetser describes all the land that Sweetser pointed out or proposed to sell, and all that plaintiff understood to be described in the agreement at the time it was executed. *533Furthermore, the undisputed evidence on the part of the defendants shows that Sweetser contracted to sell the sixty-nine acres in dispute to one E. W. Hitchins in 1885, and then gave Hitchins possession of the land and a bond for a deed thereof on payment of the purchase money, on or before January 1, 1890, which bond was duly recorded in 1885; and that Hitchins resided upon, improved, and cultivated that tract continuously from 1885 until after February, 1888. It was also proved, and plaintiff admitted, that he had proposed to purchase that tract from Hitchins after the execution of the deed from Sweetser. Finally, the effect of the whole evidence is to prove clearly and satisfactorily that defendants fully performed their part of the written agreement according to its true meaning as understood and intended by both parties. There is nothing in appellant’s objections to the admission of evidence offered by respondents requiring special consideration. I think the judgment and order should be affirmed.
We concur: Haynes, C.; Temple, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order are affirmed.